Citation Nr: 1715019	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the debt for overpayment under Chapter 30 of Title 18 of the United States Code (Montgomery GI Bill), in the calculated amount of $2,927.74, was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1998 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.


FINDINGS OF FACT

1.  The Veteran was enrolled in six hours of college credit in Spring 2011, and 3 hours of college credit in Fall 2011.

2.  She received Montgomery GI Bill benefits for Spring 2011.

3.  She also received Louisiana in-state tuition assistance (STEP) for Spring 2011.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, her eligibility for VA educational assistance benefits under the Montgomery GI Bill while in receipt of educational assistance from a state grant program is established.  38 U.S.C. §§ 3032, 3681 (West 2015); 38 C.F.R. §§ 21.7136, 21.7143 (2015); Osman v. Peake, 22 Vet. App. 252 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Analysis

In January 2011, the Veteran applied for VA education benefits under the Montgomery GI Bill in order to pursue a licensed practical nurse (LPN) course of study.  She enrolled in six credit hours for Spring 2011 and three credit hours for Fall 2011. 

VA paid benefits in the amount of $3,125.73 to the Veteran under the Montgomery GI Bill for her Spring 2011 course of study.  However, in January 2013, VA determined that she was not eligible to receive those benefits because she received educational assistance from a state grant program (STEP) during the Spring 2011 term.  Further, VA determined that she was eligible for benefits in the amount of $197.99 for Fall 2011.  See January 2013 and April 2013 VA Letters.  As a result, VA determined that the Veteran had received an overpayment in the amount of $2,927.40 under the Montgomery GI Bill.

38 C.F.R. § 21.7143 provides a list of instances where a veteran is barred from concurrently receiving Montgomery GI Bill benefit for a course or courses that are also being paid for, entirely or in part, by another VA educational assistance program.  The list of educational assistance programs in 38 C.F.R. § 21.7143 appears to be inclusive and complete.  The regulation does not expressly preclude concurrent receipt of Montgomery GI Bill benefits and any state grant program.  Thus, the inquiry becomes whether payment of Chapter 30 benefits is permissible to an eligible veteran who is already receiving benefits through a state educational grant, where there is no express prohibition for such dual payment.  For guidance, the Board turns to the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Osman v. Peake, 22 Vet. App. 252 (2008).

In Osman, the son of two permanently and totally disabled veterans appealed a decision of the Board that denied entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Codes, based on the service of his mother because he had previously been granted such benefits on the basis of his father's service.  The Court reversed the Board's decision and essentially held that the son could be considered an eligible person separately under the service status of both his mother and father, and that he was eligible for DEA benefits (for a period not in excess of 45 months) for benefits derived from the status of each parent.  In determining its applicability to the present case, it is true that Osman dealt with a different VA educational assistance program (i.e., Chapter 35), and involved reversal of a Board decision that rested on a VA General Counsel Precedential Opinion (which held that Chapter 35's silence regarding dual DEA benefits and legislative history did not support dual, concurrent payments based on more than one parent).  Here, the case involves concurrent benefits under the Montgomery GI Bill (Chapter 30) and a state education grant, and there is no guidance from VA General Counsel.  Nonetheless, the Court's decision is elucidative in the context of whether receipt of concurrent payment of educational assistance is permitted where the law is silent on the matter.  In Osman, the Court found that there was nothing in the statutes or legislative history that expressly permitted or explicitly prohibited concurrent payment of educational assistance. Osman, 22 Vet. at 257-58.  Likewise, in the present case, the statutes and regulations are silent as to whether the Veteran is permitted to receive, or prohibited from receiving, Montgomery GI Bill (Chapter 30) benefits simultaneously with benefits from a state program such as the STEP program.  Further, in Osman the Court adhered to the principle that when interpreting veterans benefits statutes, interpretive doubt is to be resolved in the veteran's favor.  Osman, 22 Vet. at 256.

Given that VA law has addressed the subject of non-duplication of educational assistance within the context of Montgomery GI Bill benefits, has provided what appears to be a finite set of circumstances in which Montgomery GI Bill benefits will not be paid for the reason that it would be deemed duplicative, and has not included an independent state-funded source of educational assistance within those circumstances, the Board will resolve any doubt in the interpretation of the pertinent Chapter 30 statute in the Veteran's favor.
In this case, the AOJ has not cited any statutory or regulatory language specifically prohibiting payment and/or a reduction of payment of Montgomery GI Bill benefits when state assistance is also provided to a Veteran.  The type of benefit received by the Veteran - state educational assistance - is not specifically listed as a bar.  Thus, the Board cannot find that the Veteran is prohibited from receiving educational assistance under the Montgomery GI Bill (Chapter 30 of Title 38 of the United States Code) while she is in receipt of educational assistance from the STEP state grant program.  That is, there has not been an improper duplication of educational assistance paid to her.  Thus, by extension, the overpayment of Montgomery GI Bill benefits for the Spring 2011 semester was not properly created.


ORDER

A debt in the amount of $2,927.74 was not properly created.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


